internal_revenue_service cc psi 1-cor-132471-01 number info release date date uilc we are responding to your correspondence requesting relief in order to establish date as the effective date for your s_corporation_election in revproc_98_55 copy attached the internal_revenue_service provides special procedures that permit taxpayers in certain situations to obtain automatic late s_corporation relief instead of applying for a private_letter_ruling the facts presented in your situation are covered by this revenue_procedure and you have been granted relief you should have recently received a letter confirming this fact if not please contact mrs rose at the telephone number provided above if you have computer web access you may wish to visit www irs gov smallbiz for specialized tax information products and forms relating to small businesses please keep this letter with your tax records and feel free to provide a copy of it to your authorized representative we hope that the above information proves helpful sincerely yours s dianna k miosi dianna k miosi chief branch associate chief_counsel passthroughs and special industries enclosure revproc_98_55
